DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, and 24 have been amended. Claims 1-24 have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 2/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,380,009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments/Amendments
The prior double patenting rejection is withdrawn in view of the 2/5/2021 terminal disclaimer.
Applicant’s arguments, see pp. 9-12, filed 12/2/2020, with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive.  The rejections of claims 1-24 have been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cited art of record United States Patent Application Publication 2011/0055815 by Squillace generally teaches the use of compliance rules for program elements (e.g. see ¶ 0021), and cited art of record United States Patent Application Publication 2007/0010330 by Cooper et al. generally teaches the use of templates for applying object properties. However, the cited 
inclusionary and exclusionary policy constructs interaction maps defining a first programming language construct, a programming language operator, and a second programming language construct; … 
a selected construct interaction registry template, … 
wherein each construct interaction registry template corresponds to a tier in a tiered structure and inherits rules associated with tiers higher than the tier corresponding to each respective construct interaction registry template.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121